         Case 2:20-cv-04572-KSM Document 11 Filed 12/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHELSEA KANE,                                            CIVIL ACTION

        Plaintiff,
                                                          NO. 20-4572-KSM
        v.

 SENIOR LIFE,

        Defendant.



                                           ORDER

       AND NOW this 16th day of December, 2020, upon consideration of Defendant’s Motion

to Transfer Venue (Doc. No. 7) and the parties’ Stipulation (Doc. No. 8), it is ORDERED that

the Motion is GRANTED. This case is TRANSFERRED to the United States District Court

for the Middle District of Pennsylvania.

       IT IS FURTHER ORDERED that the pretrial conference scheduled for December 21,

2020 (See Doc. No. 6) is CANCELLED.

IT IS SO ORDERED.



                                                  /s/Karen Spencer Marston
                                                  _________________________________
                                                  KAREN SPENCER MARSTON, J.
